DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on September 8, 2020. Claims 1-12, 14, 15 and 17-22 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on September 8, 2020 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on September 8, 2020 have been accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “integrity detector”, “validity detector”, “encoding module”, “enrollment module”, “key generator”, and “decoding module”  in claims 1, 2, 4, 5, 14, 15, 17, 18, 21 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A corresponding structure was found in the instant specification at, for example, paragraphs [0039], [0041]-[0046], [0048], [0049] [0099]-[00102] and [00113].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 10, 18 and 19 are objected to because of the following informalities:  
Claim 10 recites the phrase “the outside” which lacks antecedent basis. It is suggested the phrase be amended to “[[the]] outside” for clarity and consistency. Claim 19 is objected for similar reasons to claim 10.
Claim 18 recites the phrase “PUF calls” which appears to eb a misspelling of “PUF cells”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the validity map” in line 5. There is insufficient antecedent basis for this limitation. Also, claim 2 recites the limitation “the validity map” in line 9. There are two previously recited validity maps and it is unclear as to which particular validity map the limitation is referring. Dependent claims 3-9 are rejected for containing the same indefinite language as parent claim 2 without remedying the indefinite language. 
Claim 19 recites the limitation “the key for use”. There is insufficient antecedent basis for this limitation.  Dependent claim 20 is rejected for containing the same indefinite language as parent claim 19 without remedying the indefinite language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wentz (U.S. Pub. No. 2020/0153627) in view of Choi et al. (U.S. Pub. No. 2016/0041783 and hereinafter referred to as Choi).
As to claim 21, Wentz discloses a security device, comprising: 
a physically unclonable function (PUF) block including a plurality of PUF cells that generate a plurality of first random signals and outputting the plurality of first random signals (paragraphs [0033], [0034] and [0070], Wentz teaches generating a plurality of random numbers (i.e. random signals) from a PUF where the PUF includes a plurality of cells); 
an enrollment block generating a first row key by using the plurality of first random signals in a first mode (paragraphs [0033], [0034] and [0070], Wentz teaches using multiple random numbers to generate a key.). 
Wentz does not specifically disclose an encoding module receiving the first row key, obtaining parity data by performing error correction on the first row key, and generating helper data including the parity data; and a memory block storing the helper data as claimed. However, Choi does disclose
an encoding module receiving the first row key, obtaining parity data by performing error correction on the first row key, and generating helper data including the parity data (paragraphs [0006], [0073] and [0074], Choi teaches generating parity data by performing error correction on a key. The parity data is combined with other data. The helper data is considered to be the combined parity data); and 
a memory block storing the helper data (paragraphs[0006], [0073] and [0074], Choi teaches storing the parity data.).
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to modify the invention of Wentz with the teachings of Choi for obtaining parity data by performing error correction on the first row key because this would improve security and integrity.

Allowable Subject Matter
Claims 1, 10-12, 14, 15, 17 and 18 allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-9, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 1 recites, inter alia, “an integrity detector determining data integrity of the plurality of first random signals by using the plurality of first random signals and the plurality of corresponding first inverted random signals.” While the prior art does show PUFs generating random signals and verification, the prior art is not considered to show the cited limitations in combination with the other limitations. Therefore, claim 1 is considered to recite allowable subject matter over the prior art. Dependent claims 2-12 are considered to contain allowable subject matter based on their dependency to independent claim 1. 

Claim 14 recites, inter alia, “a validity detector generating a plurality of validity signals respectively corresponding to the plurality of PUF cells based on the plurality of first random signals in a first mode; an enrollment module generating a validity map for the PUF block based on the plurality of validity signals, selecting first valid random signals from the plurality of first random signals based on the validity map, generating a first row key that includes the first valid random signals, and generating helper data including parity data corresponding to the first row key based on a predetermined error correction algorithm.” While the prior art does show PUFs generating random signals and enrollment, the prior art is not considered to show the cited limitations in combination with the other limitations. Therefore, claim 14 is considered to recite allowable subject matter over the prior art. Dependent claims 15 and 17-20 are considered to contain allowable subject matter based on their dependency to independent claim 14.

Claim 22 recites, inter alia, “generating a second row key by using the plurality of second random signals; and a decoding module receiving the second row key from the key generator, receiving the helper data from the memory block, and generating a key for use by performing error correction on the second row key based on the helper data.” While the prior art does show PUFs generating random signals and decoding with helper data, the prior art is not considered to show the cited limitations in combination with the other limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maes et al. (U.S. Pub. No. 2018/0241557) – cited for teaching PUF enrollment with helper data – Abstract
Lee et al. (U.S. Pub. No. 2016/0156476) – cited for teaching PUF key enrollment with random bits – paragraph [0048]
Wallrabenstein (U.S. Pub. No. 2019/0138753) – cited for teaching mapping PUF values – paragraph [0025]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438